Citation Nr: 0515714	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as a result of a service-connected 
disability.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as a result of a service-connected 
disability.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as a result of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and February 2004 rating 
decisions by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence of record demonstrates the veteran's present 
lumbar spine disorder was not incurred as a result of any 
incident of active service nor as a result of a service-
connected disability.

3.  The evidence of record demonstrates no present hip 
disability.

4.  The evidence of record demonstrates the veteran's present 
knee disorders were not incurred as a result of any incident 
of active service nor as a result of a service-connected 
disability.




CONCLUSIONS OF LAW

1.  A lumbar spine disorder disability was not incurred in or 
aggravated by active service and is not proximately due to or 
a result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  A knee disability was not incurred in or aggravated by 
active service and is not proximately due to or a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  A hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in June 2002 
and June 2003, prior to the adjudication of his claims.  An 
additional notice was issued in October 2004.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claims and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the December 2003 and April 2004 statements of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letters was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in August 2002, July 2003, and 
October 2003.  The Board finds the March and April 2005 
contentions of the veteran's service representatives as to 
the adequacy of the July and October 2003 VA examinations are 
unfounded.  Significantly, the October 2003 VA physician did, 
in fact, on pages six through eight of the examination 
report, provide rationale for the provided opinions.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show that upon induction examination, 
apparently conducted in December 1952 (portions of the 
veteran's service medical records were damaged by fire), a 
diagnosis of second degree pes planus was provided.  The 
examiner noted the disorder was not considered disabling.  
Records are negative for complaint, treatment, or diagnoses 
of lumbar spine, hip, or knee disorders.  The veteran's 
separation examination revealed third degree flat foot, but 
normal clinical evaluations of the spine and lower 
extremities.  The veteran was released from active service in 
February 1955.  His DD Form 214 indicates no foreign service 
and includes no awards or medals indicative of combat.

Private medical records dated in August 1955 show that the 
veteran experienced an episode of sudden back pain on 
attempting to arise from a stooped position.  The examiner 
noted straight leg raise testing was negative and reflexes 
were normal.  All motions were with pain.  There was 
localized tenderness to L5.  The diagnosis was 
spondylolisthesis.  

In a June 1957 report of medical history the veteran 
described an episode of low back pain one year before with 
treatment by heat and bed board.  It was noted he had a 
vertebra deformity.  A December 1957 report of medical 
examination noted X-rays of the back indicated a mechanically 
unstable back and spondylolisthesis with one degree forward 
slipping.  The examiner reported that there was no lumbar 
scoliosis, that lumbar lordosis was normal, that leg raise 
testing was normal, that reflexes were normal, and that there 
were no sensory impairments.  

Private medical records dated in December 1981 show the 
veteran complained of right hip pain of two days duration.  
The examiner noted marked tenderness just under the flare of 
the right femoral trochanter.  There was no evidence of 
swelling, redness, or increased temperature in the area.  
Range of motion was excellent, but certain motions caused a 
considerable degree of pain.  There was slight tenderness to 
deep palpation over the anterior aspect of the hip.  X-rays 
revealed a calcification in the gluteus meatus tendon.  
Records show treatment by medication and subsequent reports 
note the veteran stated he was doing much better.  Records 
dated in July 1985 and September 1994 noted complaints of 
right hip pain without diagnosis or opinion as to etiology.

VA examination in February 2001 included a diagnosis of pes 
planus with deformity of the middle foot.  It was noted that 
the evidence of record had been reviewed and that a diagnosis 
of metatarsal abductus with aggravation during military 
service beyond normal progression had been provided.

In a March 2001 rating decision the RO established service 
connection for bilateral pes planus.  Subsequent 
determinations ultimately assigned a 50 percent disability 
rating for this disorder.

On VA spine examination in August 2002 the veteran complained 
of right leg numbness and pain in the back of the leg up into 
the right hip socket and right lumbar area.  He stated he was 
unsure of any specific injury, but that his duties as a mail 
clerk and on motor patrol required heavy lifting.  He 
reported he had been treated with heat and bed boards for a 
back disorder during service.  The examiner noted there was 
no evidence of any postural abnormalities or fixed 
deformities.  The diagnosis was lumbar spine with probable 
transitional L6 vertebra anteriorly subluxed as a grade-1 
osteophytic formation.  No opinion as to etiology was 
provided.

Private medical records dated in September 2002 from Dr. 
B.A.G., a specialist in neurology, show the veteran had 
mildly flat feet, bilaterally, and that he had difficulty 
rising on his toes secondary to pain in the arches, right 
much greater than left.  He was able to rise on his heels 
with some assistance for balance.  Tandem gait was mild to 
moderately unsteady.  Casual gait, while barefoot, was 
somewhat cautious secondary to pain in the arches.  The 
diagnoses included right lower extremity pain aggravated by 
sitting, especially when driving, that roughly followed an L5 
pattern with associated stiffness in the hip and low back.  
It was noted "[t]his may be aggravated by the [veteran's] 
foot deformity and gait changes.  Other diagnoses included 
chronic low back pain radiating into the hips, right greater 
than left, and mildly flat feet, bilaterally, with pain in 
the arches.  

An October 2002 private magnetic resonance imaging (MRI) scan 
revealed some mild forward slippage of L5 on S1 and 
significant degenerative change and flattening at L4-5.  
There was no evidence of spinal or foraminal stenosis.   In a 
November 2002 report Dr. B.A.G. noted an electromyography 
(EMG) and nerve conduction study confirmed a chronic 
bilateral L5 radicular process.  The diagnoses included 
mildly flat feet, bilaterally, with arch pain that 
contributed to a diagnosis of right lower extremity pain 
associated with the confirmed chronic bilateral L5 radicular 
process.  

VA medical records dated in November 2002 by a VA podiatrist, 
Dr. A.P.R., noted diagnoses including bilateral severe pes 
planus, forefoot varus deformity, and possible right 
posterior tibial tendon partial rupture.  It was noted there 
were associated back symptoms, "maybe secondary to foot 
deformity causing a malalignment in the knee, the hip, and 
moving to the back."  Similar diagnoses and comments were 
noted on a report signed by the examiner in December 2002.  

In statements in support of his claims the veteran asserted 
he had lumbar spine, bilateral hip, and bilateral knee 
disorders as a result of his service-connected pes planus 
disability.  In correspondence dated in May 2003 the veteran 
asserted that presumptive service connection should be 
granted for his back disorder because records established it 
within one year of service.  

On VA spine examination by a nurse practitioner in July 2003 
the veteran reported the onset of back pain while he was in 
Korea.  He stated the pain was associated with his hip and 
knee pains.  It was noted that the claims file was reviewed.  
The examiner stated that the veteran had normal posture for a 
70-year old male and that his gait was smooth without limp.  
Musculature was normal with symmetry in appearance and rhythm 
of spinal motion.  X-rays revealed marked degenerative 
changes with joint space narrowing at L5-S1, L4-5, and L4-3, 
with large osteophyte formation at L3.  There was grade-1 
anterior spondylolisthesis of L5 on S1 and possible pars 
interarticularis defect at the L5-S1 region.  It was the 
opinion of the VA examiner that the veteran's back disability 
was not likely related to his pes planus, but was more likely 
related to the degenerative changes.  

In correspondence dated in August 2003 the veteran's service 
representative, in essence, requested an additional 
examination be provided to address the etiological 
relationship between the veteran's degenerative changes of 
the spine and altered gait mechanics due to the service-
connected severe bilateral pes planus.  It was also asserted 
that the opinion of a nurse practitioner warranted less 
probative weight than the opinion of a physician.

Private medical records show the veteran underwent diagnostic 
arthroscopy with synovectomy of the left knee in August 2003.  
The postoperative diagnosis was degenerative change of the 
knee with recurrent heme arthrosis.  The surgeon was Dr. 
R.L.E. and additional reports from Dr. R.L.E. received in 
September 2003 refer to knee disorders without opinion as to 
etiology.  

VA spine examination report dated in October 2003 by Dr. E.B. 
shows that the veteran's claims file was reviewed.  It was 
noted that the veteran's complaint was back pain with 
radiculopathy down the lower extremities, right more than 
left, but that he also reported some knee pain and a main 
problem involving his feet.  The veteran stated he had used a 
cane for the past 10 years because of his feet.  The examiner 
noted that the veteran stooped slightly forward when he 
walked and that he had stiffness in his back.  Examination of 
the spine and hip revealed painless motion.  Upon review of 
an X-ray of the lumbosacral spine the examiner noted the 
veteran presented with spondylolisthesis of L5-S1 with 
degenerative joint disease at L4-5 and significant spurring 
at L3-4.  It was noted that these findings were of 
"obviously very long-standing" and that the L5-S1 finding 
was most likely dated from when he was a teenager or younger 
because such findings were well known to be related to age.  

The examiner noted that review of X-rays of the hips revealed 
no arthritic changes nor any other pathology.  X-rays of the 
knees revealed pathology at the level of the patellofemoral 
joint with spurring and arthritic changes and minor changes 
to the medial and lateral compartments.  In conclusion, the 
examiner reported that in the early 1950's the veteran had 
problems with his feet and received a diagnosis of 
spondylolisthesis at L5-S1, but that his spondylolisthesis at 
L5-S1 was not believed to be traumatic in nature and was, in 
essence, most likely a developmental, age-related disorder.  
The degenerative changes at L4-L5 were most likely connected 
to the L5-S1 pathology.  The veteran's arthritic changes to 
the knees were believed to be related to age rather than 
bilateral flat feet and there was no evidence of any abnormal 
clinical finding as to a hip disorder.  It was the examiner's 
opinion that the veteran's back, knee, and hip problems were 
not related to his bilateral flat feet.  

In correspondence dated in October 2003 the veteran expressed 
his dissatisfaction with the recent VA examination.  In 
November 2003, the veteran's service representative requested 
an additional examination be provided because the opinion 
received was not based on medical treatise.

In January 2004, the RO received a private medical report by 
Dr. R.L.E. dated July 16, 2003, indicating a correction to 
the mention of there having been no referred pain from his 
back to his hip.  On examination his knee problems were shown 
to be degenerative in nature and not secondary to his pre-
existing radicular symptoms from his back.  It was noted that 
it was "at least as likely as not" that the veteran's knee 
and back disorders "may be causally related to, or at least 
aggravated by[,] his moderately severe bilateral pes planus, 
which ha[d] caused altered gait for numerous years."

In correspondence received in September 2004 the veteran, in 
essence, reiterated his claims and summarized the medical 
evidence of record.  He expressed his disagreement with the 
October 2003 VA medical opinion of Dr. E.B.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's present lumbar spine and bilateral knee disorders 
were not incurred in service, nor as a result of any incident 
of service, nor as a result of a service-connected disability 
and that he has no present hip disability.  The medical 
evidence includes no specific diagnosis of a present hip 
disability and the October 2003 VA examiner noted there were 
no abnormal clinical findings indicative of a hip disorder.  
The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

Although the record includes competent opinions relating the 
veteran's present back and knee disorders to his service-
connected bilateral pes planus, the Board finds the October 
2003 VA physician's opinion is persuasive.  That opinion 
found the veteran's spondylolisthesis at L5-S1 was most 
likely a developmental, age-related disorder, that his other 
back problems were related to that developmental defect, and 
that his arthritic changes to the knees were related to age 
rather than his bilateral flat feet.  The October 2003 VA 
physician's opinion is shown to have been based upon a 
thorough physical examination and upon review of the 
veteran's claims file, which included significant records 
demonstrating back-related findings in August 1955 and 
December 1957.  Adequate medical rationale for the opinions 
were provided.

In contrast, however, the opinions favorable to the veteran's 
claim provided by Drs. B.A.G., A.P.R., and R.L.E. are not 
shown to have included consideration of the August 1955 and 
December 1957 medical reports.  There is no indication that 
any of these physicians were aware of the previous diagnoses 
of spondylolisthesis.  Spondylolisthesis has been defined by 
the Court as forward displacement of the fifth lumbar over 
the body of the sacrum, or of the fourth lumbar over the 
fifth, usually due to a developmental defect in the pars 
interarticularis.  Smith v. Derwinski, 1 Vet. App. 235, 236 
(1991).  Therefore, the Board finds the opinions of 
Drs. B.A.G., A.P.R., and R.L.E. warrant a lesser degree of 
probative weight.

The Board also notes that, while shown to have been manifest 
within one year of the veteran's discharge from service, 
spondylolisthesis is not a disease for VA presumptive service 
connection purposes.  See 38 C.F.R. § 3.309.  There is no 
probative evidence of back, knee, or hip injuries in service 
nor medical opinion relating a present disability to any such 
reported injury in service.  On VA spine examination in July 
2003 the veteran reported the onset of back and associated 
hip and knee pain in Korea.  The Board notes, however, that 
the available service records do not show the veteran served 
in Korea and there is no indication of any injury having been 
incurred as a result of combat.

Although the veteran believes he has disabilities as a result 
of service, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. pp. 91; Espiritu, 
2 Vet. App. 492.  Therefore, entitlement to service 
connection for lumbar spine, bilateral hip, and bilateral 
knee disorders is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for a lumbar spine 
disorder, to include as a result of a service-connected 
disability, is denied.

Entitlement to service connection for a bilateral hip 
disorder, to include as a result of a service-connected 
disability, is denied.

Entitlement to service connection for a bilateral knee 
disorder, to include as a result of a service-connected 
disability, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


